Digitally signed by
                                                                             Reporter of
                                                                             Decisions
                                                                             Reason: I attest to
                           Illinois Official Reports                         the accuracy and
                                                                             integrity of this
                                                                             document
                                   Appellate Court                           Date: 2019.05.28
                                                                             09:45:28 -05'00'



                  Russo v. Corey Steel Co., 2018 IL App (1st) 180467



Appellate Court       FRANK RUSSO, Plaintiff-Appellant,            v.   COREY       STEEL
Caption               COMPANY, Defendant-Appellee.



District & No.        First District, Third Division
                      Docket No. 1-18-0467



Filed                 December 28, 2018



Decision Under        Appeal from the Circuit Court of Cook County, No. 17-L-03425; the
Review                Hon. Irwin J. Solganick, Judge, presiding.



Judgment              Reversed.


Counsel on            Thomas A. Kelliher, of Horwitz, Horwitz & Associates, Ltd., of
Appeal                Chicago, for appellant.

                      John J. Piegore and Brian Sanchez, of Sanchez Daniels & Hoffman
                      LLP, of Chicago, for appellee.



Panel                 JUSTICE HOWSE delivered the judgment of the court, with opinion.
                      Presiding Justice Fitzgerald Smith and Justice Ellis concurred in the
                      judgment and opinion.
                                               OPINION

¶1        Plaintiff, Frank Russo, filed a complaint against defendant, Corey Steel Company, to
     recover damages for injuries he sustained when a crane struck a lift in which plaintiff was
     working at defendant’s plant. Defendant admitted liability, and the matter proceeded to a trial
     before a jury solely on the issue of damages. Following trial, the jury awarded plaintiff a total
     of $9.9 million in damages. Defendant retained additional counsel, and as a result, the trial
     judge who presided over the trial recused himself from the posttrial proceedings. Defendant
     filed a posttrial motion for a new trial on several grounds. The posttrial judge granted
     defendant’s motion for a new trial based solely on defendant’s argument the trial judge
     erroneously allowed one of plaintiff’s experts to offer an opinion on plaintiff’s need for one
     future surgery. The posttrial judge denied defendant’s posttrial motion on the other grounds
     raised in the motion. Plaintiff appeals, arguing the posttrial judge should not have reversed the
     trial judge’s ruling on the admissibility of the expert’s opinion about the future surgery.
¶2        For the following reasons, we reverse.

¶3                                          BACKGROUND
¶4        We initially discuss only those portions of the proceedings below necessary to understand
     the posttrial judge’s order granting defendant a new trial and the resolution of plaintiff’s appeal
     of that order. Additional facts necessary to resolve any other issues will be discussed in
     conjunction with our resolution of those issues.
¶5        In July 2013, plaintiff was working as an electrician at defendant’s steel beam
     manufacturing site when a trolley crane used to move steel beams struck the lift plaintiff was
     using to reach overhead light fixtures. Plaintiff testified he was using a man-lift. The lift has a
     cage, which plaintiff estimated to be 24 to 30 inches deep and approximately 48 inches wide,
     containing a control panel. Defendant’s employee was operating the crane when a portion of
     the crane came into contact with a portion of the lift. Plaintiff testified that as a result of the
     impact he received injuries to his finger, elbow, lower back, hip and shoulder.
¶6        Dr. Jeffrey Coe testified as a witness for plaintiff. Dr. Coe is licensed to practice medicine
     in all its branches. In addition to his M.D., he has a Ph.D. in occupational medicine. Dr. Coe
     testified occupational medicine largely deals with assessment and rehabilitation to get people
     back to work. He stated he deals with specialists in various areas of medicine to try to get basic
     information. He works with orthopedic surgeons on an almost daily basis. Dr. Coe looks at
     orthopedic injuries and classifies them by type and severity regularly, “basically daily in [his]
     practice.” Dr. Coe testified that a big part of his work, on a daily basis, is looking at injuries and
     telling his patient what type of pain and/or symptoms they may experience in the future.
     Occupational medicine involves training in many different areas of the body, “particularly
     areas that are prone to injury; so things like orthopedic system, neurological systems, the
     lungs.” He also teaches occupational medicine to other doctors and health professionals. Dr.
     Coe later testified that he does not do surgeries himself, but he sends patients to surgeons then
     he gets the patients back after surgery. Later, on redirect examination, Dr. Coe testified he
     teaches medical students about injuries to the shoulders, back, and hip.
¶7        Dr. Coe testified that plaintiff’s right hip was examined a week to 10 days after the
     accident. At that first test, plaintiff had some minor arthritic changes to his hip. Dr. Coe


                                                   -2-
     testified at that time there was “nothing severe. There’s no severe breakdown in the hip.” The
     mild arthritis would not cause hip pain. Dr. Coe learned of some prior injuries plaintiff
     suffered. Dr. Coe testified that, after plaintiff’s prior injuries, plaintiff “went back to full work
     activity as an electrician, at something that’s been described as a very heavy physical demand
     level.” Plaintiff had hip surgery in July 2014. Dr. Coe read an operative report for plaintiff’s
     hip. As a result of the accident, plaintiff sustained a labral tear. Dr. Coe opined to a reasonable
     degree of medical certainty that plaintiff’s right hip was injured from the accident. Dr. Coe
     examined plaintiff in March 2016. At that time, plaintiff told Dr. Coe he was still having hip
     pain, which plaintiff described as a constant aching pain. Plaintiff had reduced range of motion
     in his hip in two of three planes of motion. Dr. Coe testified plaintiff took a “functional
     capacity examination” in the beginning of 2015 that concluded plaintiff could return to work at
     a medium physical demand level with some restrictions. Plaintiff reported pain in his hip while
     completing the test. Dr. Coe testified to a reasonable degree of medical certainty that the
     accident in July 2013 “was the cause of the condition of [plaintiff’s] right shoulder, right hip,
     and lower back” as Dr. Coe found them when he examined plaintiff.
¶8       Dr. Coe was asked if he had an opinion, to a reasonable degree of medical certainty, as to
     whether plaintiff will need future hip surgery. Dr. Coe testified that he did, and defendant
     objected that an adequate foundation had not been laid. The trial judge instructed plaintiff to
     lay a foundation, whereupon plaintiff asked the following questions, and Dr. Coe gave the
     following answers:
                  “Q. Have you reviewed records from Dr. Shah, from Dr. Rubinstein, from physical
              therapy regarding the progression of this hip with post-traumatic arthritis after the
              crane hit the JLG? Just have you reviewed them?
                  A. Yes, I have.
                  Q. And do you, in the course of your practice with employers, employees, or
              patients, render opinions from time to time regularly about whether someone will need
              a surgery?
                  A. Yes.
                  Q. And even hip surgeries?
                  A. Yes.”
     Defendant continued to object to the foundation for Dr. Coe’s answer to the question of
     whether plaintiff will need future hip surgery. In a sidebar outside the presence of the jury and
     the witness, defendant told the trial judge that in the medical records Dr. Coe reviewed, there
     was no mention or recommendation by any doctor that gave an opinion that plaintiff needed a
     surgery. Plaintiff responded that Dr. Coe gave the opinion about future surgery in his own
     report. Plaintiff read the relevant portion of Dr. Coe’s report, which states: “In addition, at right
     hip surgery, Mr. Russo was found to have chondromalacia of the acetabular labrum. This
     finding represents a significant risk for accelerated breakdown of the right hip joint and would
     ultimately require right hip replacement at some point in the future.” (Internal quotation marks
     omitted.)
¶9       After plaintiff discussed what Dr. Coe said in his report, the trial judge turned to defendant,
     who responded as follows:
                  “MR. OLMSTEAD [(DEFENDANT’S ATTORNEY)]: Again, my issue is, in
              terms of the records that he’s reviewed, there was no opinion from an orthopedic doctor

                                                   -3-
                that indicated that. He’s doing it on his own as an occupational medicine doctor, and I’d
                object to foundation on that.”
       Defendant explained that plaintiff’s treating orthopedic doctor, Dr. Shah, could not relate the
       condition in plaintiff’s hip to the accident. The trial judge clarified with defendant that Dr.
       Shah did not have the opinion regarding surgery and that plaintiff was trying to elicit it from
       Dr. Coe, whereupon the following exchange occurred:
                    “THE COURT: Which just begs the question, I suppose, at some basic level, so
                what? If Dr. Shah didn’t have the opinion, why does that preclude Dr. Coe from giving
                an opinion?
                    MR. OLMSTEAD: No, I understand. And I’m just making my objection for the
                record. Dr. Shah is an orthopedic doctor that treated him—
                    THE COURT: Okay. That may affect the weight of Dr. Coe’s opinion as an
                occupational medicine expert. Perhaps it does. I don’t know. I don’t know if Dr. Shah’s
                opinion comes into this case without him being here, but perhaps it does. I don’t know.
                So that’s really non-responsive to Dr. Coe testifying to this, if it’s been properly
                disclosed.”
       Defendant agreed the opinion was disclosed and restated that his “argument is, in terms of his
       [(Dr. Coe’s)] background and his review of the medical records, there’s nothing in the medical
       records to support his opinion.” The trial judge responded, “that might be subject to some
       cross.” Defendant stated he was just preserving his objection for the record. The trial judge
       overruled the objection.
¶ 10       When proceedings before the jury resumed, Dr. Coe testified it was his opinion to a
       reasonable degree of medical certainty that plaintiff needs “additional treatment that would
       include another hip surgery, and that that accident, as I learned of it, was a factor causing the
       need for additional treatment, including surgery.” When asked what type of hip surgery, Dr.
       Coe responded: “That, I can’t tell you. I’m not a surgical specialist. I hope I’ve made this clear
       to you here today. I’m a medical specialist. He does have ongoing pain. It is arising from his
       hip joint. If he were my patient, I would send him to a hip surgical specialist here in Chicago.
       It’s for the specialist to decide on the specific type of surgery. There have been those
       discussions in Mr. Russo’s case.” (Emphasis added.) Dr. Coe testified those discussions had
       ranged from arthroscopic surgery to replacing his hip.
¶ 11       On cross-examination Dr. Coe testified that all of the opinions in his report were based on
       reviewing plaintiff’s medical records generated after the accident and examining plaintiff. Dr.
       Coe did not have any of plaintiff’s medical records from before the accident when he prepared
       his report. Dr. Coe relied on plaintiff’s recitation of his medical history, but he later received
       medical records that indicated plaintiff did not tell Dr. Coe about some prior medical
       complaints. Dr. Coe agreed that a record of a visit by plaintiff to Dr. Shah states that plaintiff
       had a right hip arthroscopy well before the injury. Dr. Coe testified Dr. Shah’s records do not
       address the question of whether plaintiff’s current ongoing right hip complaint of osteoarthritis
       is related to the July 2013 accident. Dr. Coe confirmed his opinion, that plaintiff may need
       further surgery in his hip, is because the accident aggravated the arthritis in his hip, but Dr. Coe
       does not know whether plaintiff’s ongoing symptoms are actually because of arthritis. Dr. Coe
       explained: “He [(plaintiff)] needs the surgery for us to tell what’s going on inside of his hip
       right now.” He also agreed that if the ongoing symptoms were caused by arthritis, he cannot
       say if the arthritis was from before or after the July 2013 accident. Dr. Coe would defer to the

                                                    -4-
       opinion of Dr. Shah as to whether the cartilage deterioration could be related to the accident
       “[d]epending on what it looks like now.” Defendant attempted to show Dr. Coe a portion of Dr.
       Shah’s deposition, and plaintiff objected. After a sidebar outside the presence and hearing of
       the jury and witness, the trial judge sustained plaintiff’s objection. When cross-examination
       resumed, defendant asked the following question, and Dr. Coe gave the following answer:
                    “Q. As to any further surgery that you opined Mr. Russo might need, you can’t say
                to a reasonable degree of medical certainty whether it’s more likely than not he will
                need surgery?
                    A. Yes. That’s correct.”
¶ 12       On redirect examination plaintiff asked Dr. Coe if Dr. Shah’s most recent records show
       that Dr. Shah is recommending injections into plaintiff’s hip to prepare for another hip surgery.
       Dr. Coe responded: “I generally, know that that was talked about. I don’t know that there’s a
       specific prescription for it.”
¶ 13       Plaintiff also called Dr. Scott Rubinstein as a witness. Dr. Rubinstein is an orthopedic
       surgeon. Dr. Rubinstein saw plaintiff in August 2013. Plaintiff complained of right hip pain at
       that time. Dr. Rubinstein testified he was treating plaintiff’s hip from a diagnostic point of
       view, but the problem in plaintiff’s hip would require a hip arthroscopy, which he would refer
       to one of his associates to perform. Plaintiff continued to have hip pain after the surgery. In
       December 2013, Dr. Rubinstein ordered a “radiographic guided injection to the right hip.” The
       injection confirmed there was “some intraarticular pathology going on in the hip that is causing
       him symptoms.” Dr. Rubinstein testified that at the time of the incident plaintiff had a little
       mild arthritis, then he tore his labrum in the incident. Plaintiff then underwent surgery to
       remove the torn portion of the labrum. Dr. Rubinstein continued:
                “once you remove the labrum, which is unfortunately the only thing you can do in the
                type of tear [plaintiff] had *** you change the mechanics of the hip joint by altering
                things. *** [I]t then can lead to further wearing of the joint maybe at a more rapid pace
                than would otherwise happen because the alignment is a little different.”
       Dr. Rubinstein testified he thought the injury probably led to plaintiff’s mild preexisting
       arthritis progressing faster than it would otherwise. Dr. Rubinstein testified that in March 2017
       plaintiff received hip injections for diagnostic purposes to see if he needed another hip surgery.
       Dr. Rubinstein testified that in May 2017 he wrote a note in his records stating “It certainly in
       my opinion is related to his initial injury and needs to be taken care of.” (Internal quotation
       marks omitted.) On the last page of the same note he wrote that plaintiff has pending requests
       for surgery for his hip and back from Dr. Shah and Dr. Fisher, respectively. Dr. Rubinstein
       stated plaintiff’s “back and the hip are more likely to give him more continuing discomfort as
       time moves on.”
¶ 14       Following trial the jury returned a verdict in favor of plaintiff and awarded $9,987,000.00
       in damages. The jury itemized the damages award as follows:
                    Loss of normal life experienced:                            $2 million
                    Loss of normal life to be experienced in the future:        $3 million
                    Pain and suffering experienced:                             $1 million
                    The reasonable expense of medical care,
                treatment, and services received:                               $150,000
                    The reasonable expense of medical care,

                                                   -5-
               treatment, and services reasonably certain
               to be received in the future:                                 $150,000
                    The earnings and benefits lost:                          $387,000
                    The earnings and benefits reasonably
               certain to be lost in the future:                             $1 million
¶ 15       On September 22, 2017, defendant’s posttrial counsel filed their appearance. On October
       4, 2017, the trial judge recused himself “for the reasons stated in open court.”1 On November
       14, 2017, defendant’s new attorneys filed a motion for a new trial or in the alternative for a
       remittitur of damages. Defendant’s posttrial motion argued (1) the trial court improperly
       excluded a digital video of the accident, (2) the trial court improperly allowed opinion
       testimony that plaintiff will require future hip replacement surgery where no factual
       foundation supported that opinion, (3) no competent evidence supports the award of $150,000
       for future medical costs, (4) the amounts awarded for non-economic damages “fall outside the
       range of fair and reasonable compensation, are the result of passion or prejudice and/or shock
       the judicial conscience,” and (5) the total damages award “falls outside the range of fair and
       reasonable compensation, is the result of passion or prejudice and/or shock the judicial
       conscience.” In support of its motion for a new trial based on the allegedly erroneous
       admission of Dr. Coe’s testimony that plaintiff will need hip surgery in the future, defendant
       asserted that the defense had objected to that testimony at trial on the following grounds:
       (1) Dr. Coe was not competent to give that opinion, (2) there was no foundation for Dr. Coe’s
       opinion that plaintiff will require hip surgery in the future, (3) no doctor had ever testified
       plaintiff needs hip surgery, and (4) the doctor who treated the labral tear to plaintiff’s hip did
       not offer any opinion as to whether any future surgery was related to the accident. Defendant
       argued Dr. Coe’s opinion lacks foundation and is speculative. Defendant noted that during
       cross-examination Dr. Coe “admitted that he did not know the cause of Plaintiff’s ongoing
       symptoms in the right hip or whether they were related to the accident.” Dr. Coe also admitted
       plaintiff suffered from osteoarthritis before the accident and he did not know whether
       plaintiff’s ongoing symptoms were related to the arthritis or whether they were related to the
       labral tear. Defendant argued Dr. Coe’s opinion should have been excluded because “he could
       not testify to a reasonable degree of medical and surgical certainty that there is a need for
       future hip surgery or that such a need resulted from the accident.” Defendant also argued Dr.
       Coe could not give any factual foundation for his opinion, and his testimony failed to establish
       that hip replacement surgery is reasonably certain to follow. Defendant argued it was
       prejudiced because Dr. Coe’s testimony undercut its theory that plaintiff’s injuries from the
       accident cleared up within two years and no future treatment was necessary as a result of the

           1
            Plaintiff filed a motion before the posttrial judge for an order transferring the case back to the trial
       judge for the purpose of placing on the record his reasons for recusing himself. According to a
       transcript of the hearing on that motion, no court reporter was present when the trial judge recused
       himself. In denying plaintiff’s motion to transfer the case to the trial judge to make an evidentiary
       record, the posttrial judge stated: “From reading your motion, it appears [the trial judge] recused
       himself because he had a conflict of interest with [defendant’s appellate attorneys] and that would
       impact on his ability to be fair and impartial in the case. *** [The trial judge’s] reasons for recusing
       himself are clear. Everybody says they know what the reasons are, and there’s no reason to send it back
       to him to conduct an evidentiary hearing.”

                                                        -6-
       accident. Defendant also argued “[t]his improper opinion led to and is part of the enormous
       damage award.”
¶ 16       At a hearing on defendant’s posttrial motion, defendant argued there was no factual
       foundation for Dr. Coe’s opinion. Defendant stated: “He [(Dr. Coe)] is not the treater. Dr.
       [Shah] was the treater. There is nothing in Dr. [Shah’s] records about any future surgery, much
       less a future hip replacement.” Plaintiff argued there was testimony that the hip injury will
       continue to get worse over time. Plaintiff stated: “There was plenty of testimony. There was
       conflicting testimony on parts of that. The jurors made their determination, that’s not for us to
       set aside after the fact.” The posttrial judge asked what qualifications Dr. Coe had to render his
       opinion. Plaintiff responded Dr. Coe is a licensed medical doctor who teaches about workplace
       injuries; he routinely consults when people have injuries with regard to whether surgery is
       warranted; he “looked at everything and rendered the opinion, which he is allowed to do as a
       medical doctor.” The posttrial judge asked if Dr. Coe is an orthopedic surgeon and plaintiff
       responded he is not. The posttrial judge stated:
                   “THE COURT: So you’re saying that a non-orthopedic surgeon is somebody who
               can—is competent to testify as to whether or not a patient needs surgery or can be dealt
               with in a nonsurgical or more conservative manner than requiring surgery?”
       Plaintiff responded affirmatively and added that if there was an issue “it should have been
       objected to at the jury trial instead of waived and now argued for the first time at a post-trial.”
       Defendant asserted there was a contemporaneous objection. Defendant added Dr. Coe could
       not say what type of surgery would be required and noted Dr. Coe’s testimony that he could not
       say whether it is more likely than not that plaintiff will need surgery.
¶ 17       The posttrial judge first ruled that “not playing that one portion of the video I don’t think is
       an abuse of discretion.” The posttrial judge then stated, with regard to noneconomic damages,
       the jury is “in a better position to assess the impact of the accident or the incident on the
       plaintiff in the case and assess a dollar amount as to how they believed the plaintiff was
       impacted, both in the past and in the future.” The posttrial judge then stated it had reviewed Dr.
       Coe’s testimony and the judge had
               “certain concerns with regard to the qualifications and/or competency of Dr. [Coe] to
               render an opinion with regard to future hip surgery, and I find that based on his
               testimony and his qualifications, that he did not have that—the qualifications to render
               an opinion with regard to the need of future hip surgery.”
       The posttrial judge concluded:
                   “THE COURT: He [(Dr. Coe)] may have had concerns with regard to whether or
               not the plaintiff may need some treatment in the future with regard to the hip, but it was
               beyond the scope of his expertise to render an opinion with regard to whether or not the
               plaintiff would be a proper surgical candidate for hip surgery in the future, and I think
               that is a sufficient basis to grant a new trial as to the issue of damages.”
       The posttrial judge granted defendant’s motion for a new trial on damages.
¶ 18       This appeal followed.

¶ 19                                           ANALYSIS
¶ 20      Plaintiff argues the posttrial judge erred in reversing the prior ruling permitting Dr. Coe to
       opine that plaintiff would need hip surgery in the future because (1) it was within the trial

                                                    -7-
       judge’s discretion to permit the testimony because Dr. Coe was qualified to give the opinion,
       (2) the testimony at issue was cumulative of other evidence, (3) any error was not prejudicial,
       and (4) defendant failed to adequately object in the trial court therefore their argument the
       admission of the testimony was improper is forfeited. Defendant argues the posttrial judge
       properly ordered a new trial because it was error to allow Dr. Coe to give an opinion
       concerning the need for future surgery, the testimony was not cumulative, the testimony
       prejudiced defendant, and defendant made a timely objection to the testimony.

¶ 21                                       I. Standard of Review
¶ 22       The parties dispute the correct standard of review this court should apply to the posttrial
       judge’s order and, in doing so, raise a question as to the role of a successor judge reviewing the
       ruling of the prior judge. Plaintiff argues this court would normally apply an abuse of
       discretion standard of review to a posttrial judge’s order granting a new trial, but that standard
       should not apply to a successor judge reversing the discretionary ruling of a trial judge because
       “[n]o Illinois case gives a successor judge discretion to reverse the many discretionary
       evidentiary rulings by a trial judge.” Plaintiff argues that because the posttrial judge did reverse
       the discretionary evidentiary ruling of the trial judge, the “successor judge standard of review”
       applies, and he cites Balciunas v. Duff, 94 Ill. 2d 176 (1983), in support. In Balciunas, our
       supreme court held as follows:
                    “As we have noted, in previous cases this court has indicated that prior
                interlocutory rulings should be modified or vacated by a successor judge only after
                careful consideration. [Citations.] In the context of discovery, where abuse is said to be
                widespread and delay phenomenal [citations], we think it is particularly appropriate for
                a judge before whom a motion for reconsideration is pending to exercise considerable
                restraint in reversing or modifying previous rulings. This is especially true if there is
                evidence of ‘judge shopping’ or it is apparent that a party is seeking, for delay or
                abusive purposes, a reconsideration of prior rulings.” Id. at 187-88.
       Although Balciunas states how the successor judge should approach the discretionary order of
       a prior judge if the order comes before the successor judge, from this, plaintiff argues this court
       should conduct a de novo review of the posttrial proceedings to determine if the trial judge
       abused his discretion in admitting Dr. Coe’s opinion because we are in the same position as the
       posttrial judge when he issued his order reversing the trial judge.
¶ 23       Defendant first argues plaintiff failed to raise the issue of whether the Balciunas standard
       applies to the posttrial motion in the trial court and therefore has forfeited the issue. Defendant
       also argues the Balciunas standard applies to motions to reconsider discovery orders and does
       not apply to posttrial motions. Defendant states that when a posttrial motion is filed, if “the trial
       court finds that an error has prejudiced the moving party, a new trial is required.” Defendant
       cites People v. Hampton, 223 Ill. App. 3d 1088 (1991), for the proposition that another judge is
       capable of considering the arguments of the parties and reassessing prior rulings. Id. at 1096
       (“ ‘[a] primary purpose of post-trial motions is to allow the trial judge an opportunity to
       consider the arguments of the parties and to re-assess his rulings,’ we believe that another
       judge is capable of making that reassessment as well”). Defendant argues the standard of
       review this court applies to a successor judge’s ruling on a posttrial motion is the same
       standard we would apply where the same judge who presided over the trial hears a posttrial
       motion, and it is the posttrial judge’s “exercise of discretion which is before this court on ***

                                                     -8-
       appeal.” Defendant asserts this court does not ask whether the trial judge abused his or her
       discretion “when the original order was entered in the middle of an ongoing trial.” Defendant
       argues that in the absence of evidence of forum shopping “the successor judge steps into the
       position of the trial judge, and is empowered to grant the same relief for the same reasons that
       the original trial judge is empowered to grant.” In that circumstance, defendant argues, the
       traditional standard for the successor judge under Towns v. Yellow Cab Co., 73 Ill. 2d 113
       (1978), applies.
¶ 24       In Towns, our supreme court wrote:
               “While prior rulings should be vacated or amended only after careful consideration,
               especially if there is evidence of ‘judge shopping’ on behalf of one who has obtained an
               adverse ruling, a court is not bound by an order of a previous judge [citation] and has
               the power to correct orders which it considers to be erroneous. Here, the cause was
               assigned to the second judge as a matter of procedure. The defendant could properly
               renew his motion, even though it had been denied by another judge, and the pretrial
               judge, in turn, could review and modify the first judge’s interlocutory order.” Id. at 121.
       Defendant asserts that “[a]pplying that traditional standard here, the applicable standard of
       review is whether [the posttrial judge] abused his discretion in granting [defendant’s] post-trial
       motion for a new trial on damages.” Defendant cited Grillo v. Yeager Construction, 387 Ill.
       App. 3d 577 (2008), as authority for the standard of review from an order granting or denying
       a posttrial motion being an abuse of discretion. That case held:
                   “Generally, a trial court’s ruling on a motion for a new trial is reviewed for an abuse
               of discretion. [Citation.] The trial court’s decision is subject to this deferential standard
               because the trial court had the benefit of previous observation of the appearance of the
               witnesses, their manner in testifying, and of the circumstances aiding in the
               determination of credibility.” Id. at 597.
¶ 25       In reply, plaintiff argues “the Appellate Court[ ] always concentrate[s] on the discretion of
       the trial judge.” Plaintiff also argues there is evidence of judge shopping in this case and
       implies defendant selected its posttrial counsel to create a conflict with the trial judge. Setting
       aside the speculative nature of this argument, assuming, arguendo, there is evidence of judge
       shopping, that fact merely requires “careful consideration” before the prior ruling is altered.
       See Towns, 73 Ill. 2d at 121. There is no suggestion and no evidence the posttrial judge did not
       engage in very “careful consideration” before ruling on these issues, and the record is directly
       contrary.
¶ 26       The crux of plaintiff’s argument as to how the successor judge should have approached the
       posttrial motion is that a successor judge does not and should not have the discretion to
       overturn the discretionary rulings of a prior judge. We disagree. In McClain v. Illinois Central
       Gulf R.R. Co., 121 Ill. 2d 278 (1988), our supreme court held a successor should reverse an
       erroneous order entered by a previous judge. The supreme court heard the appeal of an order
       denying a dismissal on grounds of forum non conveniens. Id. at 282. In that case the “second
       judge believed that it would be inappropriate for him to overturn a prior judge’s decision when
       that decision was vested in the trial judge’s discretion.” Id. at 287. The defendant had filed four
       prior pleadings seeking to have the cause of action dismissed on grounds of
       forum non conveniens. Id. at 282-84. By the time the defendant filed the forum non conveniens
       motion giving rise to the appeal before our supreme court, the case had been reassigned to a


                                                     -9-
       different circuit judge (the successor judge) for administrative reasons. Id. at 284. In denying
       the latest motion, the successor judge stated in a written order that the defendant’s authority
                “appeared to be on point, but he refused to overturn the ruling of the previous judge
                because ‘the ruling of a trial court on a Forum Non Conveniens motion is a matter of
                discretion, and one judge of the circuit court having exercised that discretion, it is
                inappropriate for another judge of the circuit court to review that decision.’ ” Id. at
                284-85.
¶ 27        In response to the successor judge’s belief that “it would be inappropriate for him to
       overturn a prior judge’s decision when that decision was vested in the trial judge’s discretion”
       (id. at 287), our supreme court wrote:
                “In [Towns v. Yellow Cab Co., 73 Ill. 2d 113, 120-21 (1978)], this court held that ‘a
                court is not bound by an order of a previous judge [citation] and has the power to
                correct orders which it considers to be erroneous.’ A previous order committed to a
                judge’s discretion is not likely to be erroneous, but there are circumstances when it can
                be overturned, such as when new matters are brought to the reviewing judge’s attention
                and there is no evidence of judge shopping.” Id.
       The McClain court also noted that the successor judge had misapprehended a decision from
       our supreme court on the subject of forum non conveniens and as a result failed to consider a
       then-recently decided appellate court decision that strongly supported the motion. Id. at
       287-88. The McClain court went on to discuss the considerations involved in deciding a
       forum non conveniens motion and applied them to the facts of the case. Id. at 288-92. The
       McClain court concluded “that the trial court abused its discretion in denying [the] motion to
       dismiss on grounds of forum non conveniens.” Id. at 292.2
¶ 28        Thus, in McClain, our supreme court found that the successor judge should have exercised
       his discretion to undo the erroneous discretionary ruling of the prior judge. See also People v.
       DeJesus, 127 Ill. 2d 486, 494 (1989) (“This court has stated, in a variety of contexts, that an
       interlocutory order may be reviewed, modified or vacated under certain circumstances before
       final judgment, and it is of no consequence that the original order was entered by another
       circuit judge.”); People v. Brown, 2018 IL App (4th) 160288, ¶ 38 (“A court has the inherent
       authority to reconsider and correct its rulings, and this power extends to interlocutory rulings
       as well as to final judgments. [Citation.] [I]t is of no consequence that the original order was
       entered by another circuit judge.” (Internal quotation marks omitted.)).
                “An interlocutory order may be modified or revised by a successor court at any time
                prior to final judgment. [Citations.] However, in circumstances where the interlocutory
                order involved the exercise of a prior judge’s discretion, the successor judge may

           2
            Although the McClain court referenced “the trial court” in finding an abuse of discretion in
       denying the motion, and despite the fact the McClain court found the granting of the motion would have
       been warranted at the time the action was filed, while it was still before the prior judge (see McClain,
       121 Ill. 2d at 290), it is clear the McClain court held the successor judge abused its discretion in denying
       the defendant’s motion to dismiss. The court specifically noted that the “motion giving rise to this
       appeal” was the motion that was before the successor judge. Id. at 284. The court also addressed
       circumstances surrounding the motion that arose after the initial motion was filed, including that the
       plaintiff had changed his residence to the chosen forum and “the amount of time that this action has
       been pending” in the plaintiff’s chosen forum. See id. at 290-92.

                                                       - 10 -
                overturn the order only where new facts or circumstance warrant such action and there
                is no evidence of ‘judge shopping.’ [Citation.] A noteworthy exception to this rule
                exists where the successor judge finds that the previous interlocutory order is erroneous
                as a matter of law. In such a case, the successor judge has the power to correct the
                previous order regardless of the existence of new matter.” Bailey v. Allstate
                Development Corp., 316 Ill. App. 3d 949, 956-57 (2000).
       See also Lake County Riverboat L.P. v. Illinois Gaming Board, 313 Ill. App. 3d 943, 950
       (2000) (“where the successor judge finds that the previous interlocutory order is erroneous as a
       matter of law, the successor judge, absent evidence of judge shopping, has the power to correct
       the previous order regardless of the existence of new matter”); Eads v. Consolidated R. Corp.,
       365 Ill. App. 3d 19, 23 (2006) (“ordinarily, once a judge has made a discretionary ruling, the
       ruling will not be disturbed by a judge of coordinate jurisdiction unless there is a change of
       circumstances or additional facts that warrant such action”).
¶ 29        The question thus becomes whether, in this case, the posttrial judge found that the trial
       judge’s order admitting Dr. Coe’s testimony was erroneous as a matter of law or whether the
       posttrial judge believed the trial judge improperly exercised his discretion. See Balciunas, 94
       Ill. 2d at 188 (“once the court has exercised its discretion, that ruling should not be reversed by
       another member of the court simply because there is disagreement on the manner in which that
       discretion was exercised”).
¶ 30        Here, based on the record before this court, we believe that the posttrial judge found that
       the prior order was erroneous as a matter of law. At the hearing on the posttrial motion, the
       posttrial judge asked, “What qualification did Dr. [Coe] have to render an opinion with regard
       to future hip surgery?” After counsel recited Dr. Coe’s qualifications, the posttrial judge asked,
       “Is he an orthopedic surgeon?” Counsel responded he did not need to be an orthopedic
       surgeon, to which the posttrial judge responded: “So you’re saying that a non-orthopedic
       surgeon is somebody who can—is competent to testify as to whether or not a patient needs
       surgery or can be dealt with in a nonsurgical or more conservative manner than requiring
       surgery?” After additional argument by the parties, the court ruled on the posttrial motion. In
       ruling on the admissibility of Dr. Coe’s opinion, the posttrial judge stated as follows:
                    “I have certain concerns with regard to the qualifications and/or competency of Dr.
                [Coe] to render an opinion with regard to future hip surgery, and I find that based on his
                testimony and his qualifications, that he did not have *** the qualifications to render an
                opinion with regard to the need of future hip surgery.
                    He [(Dr. Coe)] may have had concerns with regard to whether or not the plaintiff
                may need some treatment in the future with regard to the hip, but it was beyond the
                scope of his expertise to render an opinion with regard to whether or not the plaintiff
                would be a proper surgical candidate for hip surgery in the future, and I think that is a
                sufficient basis to grant a new trial as to the issue of damages.”
¶ 31        In Gill v. Foster, 157 Ill. 2d 304, 316 (1993), our supreme court “reaffirmed the three-step
       analysis to be performed to determine an expert physician’s qualifications and competency to
       testify announced in [Purtill v. Hess, 111 Ill. 2d 229 (1986)].”
                “In Purtill, this court found:
                    (1) the expert must be a licensed member of the school of medicine about which he
                proposes to testify;


                                                   - 11 -
                    (2) the expert must prove his familiarity with other physicians’ methods,
                procedures, and treatment; and
                    (3) once the above foundation is laid, the trial court has the discretion to determine
                whether the physician is qualified and competent to state his opinion regarding the
                standard of care.” Id. at 316-17.
       “This three-step analysis was later summarized by our supreme court as containing ‘two
       foundational requirements of licensure and familiarity, and [a] discretionary requirement of
       competency.’ ” Alm v. Loyola University Medical Center, 373 Ill. App. 3d 1, 4 (2007) (citing
       Sullivan v. Edward Hospital, 209 Ill. 2d 100, 115 (2004)). “In this third step, in which courts
       act as ‘the gatekeeper’ allowing through only reliable and relevant evidence for consideration
       by the jury, courts employ ‘a totality of the circumstances’ approach.” Roach v. Union Pacific
       R.R., 2014 IL App (1st) 132015, ¶ 55.
¶ 32       In this case, during argument on the posttrial motion, the posttrial judge evinced concern
       consistent with the first Purtill foundational requirement when he asked plaintiff’s attorney if
       “a non-orthopedic surgeon is somebody who can *** testify as to whether or not a patient
       needs surgery.” The posttrial judge concluded its ruling on the posttrial motion stating he
       believed Dr. Coe “did not have *** the qualifications to render an opinion with regard to the
       need of future hip surgery” and stated “it was beyond the scope of [Dr. Coe’s] expertise to
       render an opinion with regard to whether or not the plaintiff would be a proper surgical
       candidate for his surgery in the future.” The posttrial judge’s oral ruling excludes any explicit
       discussion of Dr. Coe’s familiarity with the methods, procedures, and treatment of orthopedic
       surgeons, whether plaintiff’s need for surgery was within Dr. Coe’s knowledge and
       observation, or why, based on his education and experience, Dr. Coe was not competent to
       testify to the need for surgery. See Alm, 373 Ill. App. 3d at 5 (citing Sullivan, 209 Ill. 2d at 115,
       and Ruiz v. City of Chicago, 366 Ill. App. 3d 947, 953 (2006)).3 Although the judge was not
       required to make express findings (see City of Chicago v. Harris Trust & Savings Bank, 56 Ill.
       App. 3d 651, 654 (1977)), we find the posttrial judge’s stated concern about whether Dr. Coe
       was an orthopedic surgeon and the absence of any specific findings with regard to his training,
       experience, and familiarity with the issue at hand, establishes that the posttrial judge’s ruling
       was not based on a disagreement with the trial judge’s exercise of discretion but a
       determination as a matter of law that Dr. Coe failed to meet the foundational requirement for
       expert medical testimony. 4 The posttrial judge had the power to make that determination

           3
              Nor did the posttrial judge explicitly discuss the facts pertaining to the elements that determine the
       admissibility of expert testimony generally, specifically Dr. Coe’s “knowledge, skill, experience,
       training, or education” or whether it had “at least a modicum of reliability” or whether his testimony
       “would aid the jury in understanding the evidence. [Citations.]” (Internal quotation marks omitted.)
       Fronabarger v. Burns, 385 Ill. App. 3d 560, 565-66 (2008).
            4
              If the posttrial judge determined, in his discretion, that Dr. Coe was not qualified and competent to
       offer an opinion on plaintiff’s need for future surgery in his gatekeeping role, that judgment would fall
       under the rule taken from McClain, 121 Ill. 2d at 287, that “once a judge has made a discretionary
       ruling, the ruling will not be disturbed by a judge of coordinate jurisdiction unless there is a change of
       circumstances or additional facts that warrant such action.” Eads, 365 Ill. App. 3d at 23. Defendant
       argued there was a change in circumstances when the trial ended and the jury returned its “enormous
       award for non-economic damages.” However, the end of the trial and the entry of a verdict are not
       circumstances that bear on Dr. Coe’s qualifications and competency to testify. See, e.g., Marcy v.

                                                        - 12 -
       (Bailey, 316 Ill. App. 3d at 956-57), and we must now turn our attention to whether that
       determination by the posttrial judge was erroneous. “Whether the two foundational
       requirements have been met is a legal question, which we review de novo.” Roach, 2014 IL
       App (1st) 132015, ¶ 51.
¶ 33        In Gill, 157 Ill. 2d at 315, the plaintiff called a board-certified general surgeon as an expert
       witness to testify regarding the standard of care and deviations therefrom by a radiologist. The
       plaintiff’s expert
                “testified that during the course of his experience as a surgeon he: has had training and
                experience in interpreting X-rays; has instructed medical students on the subject of
                radiology as it relates to surgery; has examined tens of thousands of X-rays; and is
                familiar with the standard of care of reasonably well-qualified radiologists.” Id. at
                315-16.
       The defendant objected to the plaintiff’s expert testifying as an expert in the area of radiology
       on the ground he was not a radiologist. Id. at 316. The trial court sustained the objection, and
       the appellate court affirmed. Id. Our supreme court held the trial court abused its discretion in
       excluding the expert testimony. Id. at 318. On appeal to the supreme court, the plaintiff argued
       that because the proffered expert “was licensed to practice medicine in all its branches, he was
       qualified to testify about the standard of care of radiologists, having testified that he was
       familiar with that standard.” Id. at 316. The plaintiff contended that the fact the proffered
       expert was not a practicing radiologist and not board certified in radiology only went to the
       weight of his opinion and not its admissibility. Id. Our supreme court agreed. Id.
¶ 34        Our supreme court relied on its holding in Jones v. O’Young, 154 Ill. 2d 39 (1992), in
       which it “held that a plaintiff’s medical expert need not also specialize in the same area of
       medicine as the defendant doctor in order for the expert to qualify as to the appropriate
       standard of care.” Gill, 157 Ill. 2d at 316 (citing Jones, 154 Ill. 2d 39). The Gill court found that
       “[i]n Illinois, a physician is licensed to practice medicine in all its branches [citation]; thus,
       [the] plaintiff’s expert satisfies the first threshold requirement.” Id. at 317. The court also
       found the second threshold requirement, familiarity with the methods and procedures, was also
       apparent in that case. Id.; see also Ayala v. Murad, 367 Ill. App. 3d 591, 597 (2006); Parvin v.
       Sill, 138 Ill. App. 3d 325, 330 (1985) (“That Parvin’s expert was a radiologist did not render
       his testimony regarding Parvin’s need for, and the cost of, back surgery inadmissible,
       particularly as the witness worked as a consultant to back specialists.”).
¶ 35        Dr. Coe testified he works with orthopedic surgeons on an almost daily basis. Dr. Coe
       looks at orthopedic injuries and classifies them by type and severity regularly, “basically daily
       in [his] practice.” He also testified that his specialty, occupational medicine, involved training
       in many different areas of the body, “particularly areas that are prone to injury; so things like
       orthopedic system, neurological systems, the lungs.” Dr. Coe testified he teaches medical
       students about injuries to the shoulders, back, and hip. As previously stated, the totality of the
       posttrial judge’s pronouncements in ruling on the posttrial motion evince the dispositive
       ground on which the posttrial judge granted the motion was that Dr. Coe was not an orthopedic
       surgeon. We believe the posttrial judge erred in holding Dr. Coe was not qualified to offer an

       Markiewicz, 233 Ill. App. 3d 801, 807-08 (1992) (finding no change in circumstances when motion was
       renewed before successor judge where motion did not lay out any changed circumstances or additional
       facts regarding basis for prior judge’s order).

                                                    - 13 -
       opinion about plaintiff’s need for future hip surgery on that basis. The evidence establishes that
       the injuries, treatment, and prognosis in this case are matters within Dr. Coe’s knowledge and
       observation. See Jones, 154 Ill. 2d at 43.
¶ 36       Defendant argues Dr. Coe was not competent or qualified to give his opinion to a
       reasonable degree of medical certainty because Dr. Coe testified that he would defer to a
       surgical specialist as to the type of surgery plaintiff will need in the future. Defendant cites
       Landers v. Ghosh, 143 Ill. App. 3d 94 (1986), in support of its argument. In Landers, a
       proffered expert made a statement de hors the record “to the effect that he was not qualified to
       testify regarding” whether an injury could be repaired surgically. Id. at 100. The plaintiff
       objected at trial, and to resolve the issue, the trial court conducted an in camera examination to
       ask the expert whether or not he thought he was qualified to give the opinion. Id. During the
       in camera examination, the expert testified he would defer to a surgical expert. Id. The expert
       was asked the specific follow-up question: “ ‘Do you, doctor, feel qualified to pass judgment
       on whether or not the wounds are reparable[?]’ ” Id. at 101. The expert responded: “ ‘No, I
       don’t think I am qualified to say that one wound is reparable and another isn’t reparable.’ ” Id.
       Contrary to defendant’s argument in this case, the trial court in Landers did not bar the expert’s
       testimony because the expert testified he would defer to a surgical expert on the issue at hand;
       rather, the proffered expert opinion was barred because the expert testified he was not qualified
       to give it. See id. at 100-02. The Landers court confirmed the basis of the trial court’s order
       barring the testimony. The court found:
                “[A]t the conclusion of the examination of the witness in this matter, he stated that he
                did not think he was qualified to say that one wound was reparable and another not. The
                trial court expressly concluded that the witness did not feel he was qualified to render
                such an opinion. Under the circumstances we cannot say that the trial court abused its
                discretion in reaching such a conclusion and, therefore, in barring Dr. Parks’ testimony
                concerning his opinion as to the reparability of Charles Landers’ wounds.” Id. at 102.
¶ 37       In this case, there is no statement by Dr. Coe that he feels he is not qualified to give an
       opinion that plaintiff will require surgery in the future. Therefore, Landers is inapposite. As for
       Dr. Coe’s testimony that he would defer to a surgeon to determine the type of surgery needed,
       defendant argues Dr. Coe’s reliance on a surgeon to determine the type of surgery plaintiff will
       need demonstrates Dr. Coe is not competent to give an opinion surgery is needed. We disagree.
       Dr. Coe’s testimony established that he based his opinions on the history he received from
       plaintiff, plaintiff’s medical records, the results of diagnostic testing, plaintiff’s operative
       report, and Dr. Coe’s own examination of plaintiff. Dr. Coe testified to a reasonable degree of
       medical certainty that plaintiff “does need additional treatment that would include another hip
       surgery.” Dr. Coe testified: “If he were my patient, I would send him to a hip surgical specialist
       here in Chicago. It’s for the specialist to decide on the specific type of surgery.” On
       cross-examination, Dr. Coe testified he could not say to a reasonable degree of medical
       certainty whether it is more likely than not plaintiff will need surgery. Rather than
       disqualifying Dr. Coe, we find this testimony merely goes to the scope of his opinion and the
       weight the jury would afford it. Dr. Coe limited his opinion to referring plaintiff to a surgical
       specialist, and it was for the jury to decide how to weigh any inconsistencies in his testimony.
       See Hulman v. Evanston Hospital Corp., 259 Ill. App. 3d 133, 149 (1994) (citing Sparling v.
       Peabody Coal Co., 59 Ill. 2d 491, 498-99 (1974) (credibility of witness whose own testimony
       is contradictory is for the jury to decide)); Bean v. Volkswagenwerk Aktiengesellschaft of

                                                   - 14 -
       Wolfsburg, Germany, 109 Ill. App. 3d 333, 338 (1982) (“After he was declared competent to
       testify as an expert by the trial judge, the jury was then free to evaluate his conclusions relative
       to his various fields of expertise. Although his testimony was, to a degree, weakened on
       cross-examination ***, still it was for the jury to accord it the proper weight.”).
¶ 38        This case is also distinguishable from Glassman v. St. Joseph Hospital, 259 Ill. App. 3d
       730 (1994), cited by defendant. In that case, a witness sought to testify as an expert that the
       cause of the decedent’s organic brain syndrome was a surgery and complications after surgery
       including the presence of status epilepticus, but the witness admitted he did not know how
       those complications cause brain damage. Id. at 749. The court found that the witness “mirrored
       the opinion of [the] plaintiff’s other experts, who found that the status epilepticus caused the
       brain damage, although [the witness] could not explain how the condition caused the damage.”
       Id. at 750. In contrast, in this case, although Dr. Coe read the reports of the other doctors, he did
       not simply mirror what was in them. Dr. Coe explained in detail how plaintiff’s injury was
       caused and exacerbated and why plaintiff might need surgery.
¶ 39       Defendant next argues that in addition to Dr. Coe’s alleged lack of competence and
       qualifications, he also “disqualified himself when he gave the following answer to the
       following question:
                    “Q. As to any further surgery that you opined Mr. Russo might need, you can’t say
                to a reasonable degree of medical certainty whether it’s more likely than not he will
                need surgery?
                    A. Yes. That’s correct.”
       Defendant argues Dr. Coe’s admission demonstrates he is not qualified to give the opinion
       “because he cannot give an opinion to a reasonable degree of medical certainty whether
       plaintiff will need future surgery.” Plaintiff states this argument is waived because defendant
       “did not object to any of the actual answers of Dr. Coe when it became allegedly apparent
       (during cross-examination as Defendant claims) that any testimony was objectionable.” We
       are presented with the question of whether defendant’s initial objections to Dr. Coe’s
       qualifications to render an opinion on the need for future surgery are sufficient to preserve
       defendant’s argument on appeal that the opinion itself is not admissible because Dr. Coe
       “disqualified himself.” Defendant asserts it moved to bar the opinion testimony before trial and
       objected at trial on the grounds (a) nothing in the record supports an opinion plaintiff will
       require future hip surgery, (b) no doctor could relate plaintiff’s arthritis in the hip to the
       accident, and (c) Dr. Coe was not qualified to render such an opinion as an occupational
       medicine doctor. Defendant argues it was not required to object each time Dr. Coe discussed
       the surgery.
¶ 40        In Johnson v. Hoover Water Well Service, Inc., 108 Ill. App. 3d 994, 1006 (1982), the
       defendant argued the trial court erred in not striking certain testimony. Specifically, a court
       reporter testified to statements made by an employee of the defendant, and on appeal, the
       defendant argued the court reporter-witness took the statements in violation of several rules.
       Id. The court initially noted that “the defendant failed at the time the testimony was introduced
       to object to it on the grounds specified above. The only objections made at that time were that
       the statements were not impeaching and did not constitute admissions against Hoover’s
       interest.” Id. The objections the defendant made at the time the testimony was introduced were
       overruled. Id. “However, after the plaintiff rested his case the defendant moved that the
       testimony be stricken on the ground urged here on appeal.” Id. The court held the issue was

                                                    - 15 -
       waived because the motion to strike the testimony was not timely. Id. at 1006-07. The court
       first noted that “[a]n objection to evidence must be timely made and must specify the reasons
       for the objection. [Citation.] Generally, an objection to the admission of evidence in order to be
       timely must be made at the time of its admission.” Id. at 1006. The court also held that “[t]he
       fact that other objections were made at the time the testimony was offered does not satisfy the
       requirement of a timely objection or motion. An objection to evidence based upon a specific
       ground is a waiver of objection on all grounds not specified.” Id. at 1006-07; see also Stapleton
       v. Moore, 403 Ill. App. 3d 147, 156 (2010) (“A party is required to make specific objections to
       evidence, based on particular grounds, and the failure to do so results in a waiver of objections
       as to all other grounds not specified or relied on.”).
¶ 41        Defendant’s argument, that Dr. Coe’s answer to the aforementioned question demonstrates
       he cannot give an opinion to a reasonable degree of medical certainty that plaintiff may require
       some type of hip surgery in the future, is forfeited. Defendant did not object and move to strike
       Dr. Coe’s testimony when it elicited that answer. Moreover, we find that because of
       defendant’s vigorous cross-examination of Dr. Coe, defendant was not unduly prejudiced by
       his testimony, “and the jury had sufficient basis for according due weight to it.” See Levin v.
       Welsh Brothers Motor Service, Inc., 164 Ill. App. 3d 640, 659 (1987). And, in light of the
       jury’s award for future medical expenses, including future surgeries, in the context of the entire
       damages award, any prejudice from this testimony in particular was minimal. The trial judge
       did not abuse his discretion in allowing Dr. Coe to offer an opinion on plaintiff’s need for
       future hip surgery; the posttrial judge abused his discretion in striking Dr. Coe’s testimony and
       ordering a new trial.
¶ 42        Finally, defendant argues the question of the admissibility of Dr. Coe’s testimony must be
       viewed in context of allegedly prejudicial conduct by plaintiff’s attorney (discussed below)
       and “the enormous award for non-economic damages.” Defendant argues “[i]n context, the
       error in admitting Dr. Coe’s opinion added to the prejudice generated by the misconduct of
       plaintiff’s attorney, and undoubtedly contributed to the enormous award for non-economic
       damages.” We can only construe plaintiff’s argument to be that the combined prejudice from
       the errors in admitting Dr. Coe’s opinion and from plaintiff’s conduct warrants a new trial.
       However, for the reasons discussed above, the trial judge did not err in admitting Dr. Coe’s
       opinion, and for the reasons discussed below, defendant failed to establish that plaintiff’s
       conduct prejudiced defendant. Therefore, defendant’s alternative argument also fails.

¶ 43                        II. Alternative Issues in Defendant’s Posttrial Motion
¶ 44       Since we have held defendant should not have been granted a new trial based on the trial
       judge’s admission of Dr. Coe’s testimony, we must address defendant’s alternative posttrial
       arguments. “[A]ll rulings challenged in the post-trial motions, even if not addressed by the trial
       court in post-trial proceedings, are properly before this court.” Bishop v. Baz, 215 Ill. App. 3d
       976, 984 (1991). “A reviewing court will reverse a trial court’s ruling on a posttrial motion for
       a new trial only if the trial court abused its discretion.” Stamp v. Sylvan, 391 Ill. App. 3d 117,
       123 (2009). “An abuse of discretion occurs when the ruling is arbitrary, fanciful, or
       unreasonable, or when no reasonable person would take the same view.” Check v. Clifford
       Chrysler-Plymouth of Buffalo Grove, Inc., 342 Ill. App. 3d 150, 157 (2003). Defendant argues
       the trial judge improperly excluded from evidence a surveillance video of the crane impacting
       the lift, defendant is entitled to a remittitur of the award for future medical costs, and defendant

                                                    - 16 -
       is entitled to a remittitur of the award for non-economic damages.

¶ 45                                        A. Surveillance Video
¶ 46       Plaintiff filed a motion in limine to exclude from evidence a video recording of the crane
       impacting the lift plaintiff was working on. Plaintiff’s counsel stated his belief that the parties
       were in agreement on the motion, but defendant’s attorney stated: “we agree to have the video
       presented. But we’re not going to make any argument that the crane didn’t cause the injuries
       that our experts acknowledge that he had.” The trial judge asked defendant’s attorney if there
       would be any argument or attempt to establish the nature and duration of the injury, and
       defendant’s attorney responded that there would be, but it would not be linked to the video.
       The following exchange occurred:
                    “THE COURT: You’re not going to try to link the video to some argument about
               mechanisms or force of impact. You’re just going for [sic] make those arguments in
               other ways in the case—
                    MR. OLMSTEAD [(DEFENDANT’S ATTORNEY)]: Yes. I mean nothing to
               comment upon. It would just be our expert testifying to the duration and extent of
               injuries, in their opinion what this incident caused so the jury can see it. I mean
               there’s—the issue—it doesn’t go to the force of the crane at all. That’s not going to
               be—
                                                    ***
                    MR. OLMSTEAD: But I think the jury has a right to see the video more so after
               the—how the plaintiff was afterwards and they can just to see how he reacts in terms
               of—
                    THE COURT: We’re getting a little bit beyond the motion right now. The motion is
               somewhat more limited. I mean you were kind of having this little discussion, it’s a
               little broad here, but this is—you know, certain arguments. It sounds like you’re in
               agreement with this motion?
                    MR. OLMSTEAD: Correct. As to force of the crane. We’re still—we are disputing
               the extent of it. I just want to make clear—
                    THE COURT: I understand. I’m not taking issue. Obviously you get to defend the
               nature and extent of injury in other ways. I don’t know what those might be, but you
               have a basis to do so it appears.”
¶ 47       The following day the trial judge recommenced the hearing on motions in limine. The trial
       judge informed the parties of its understanding that plaintiff’s counsel had represented
               “that there was some sort of stipulation not to present [the video,] and defense then said
               that they intended to present it. Plaintiff’s counsel then stated the video is clearly not a
               video. This is a time lapse—there are shots taken out. It’s like a picture, a lapse, picture,
               a lapse, picture.”
       Plaintiff’s counsel asserted the video was “not going at the correct speed” and therefore it was
       “not an accurate speed portrayal of this incident.” Plaintiff’s counsel stated he had no problem
       with photographs from the video being used but argued that to represent this to be the speed is
       extremely prejudicial and has no probative value because it has already been stipulated
       between the parties and all the experts agree that the injuries from this accident are all from this


                                                    - 17 -
       accident. The trial judge stated it had viewed the video and described what is depicted in the
       video. The trial judge then stated:
                “So I understand [plaintiff’s counsel’s] arguments about the fact this is not a, I guess,
                video or motion picture, if you will. I don’t know what the sequence is, but it’s viewed
                as video. You can tell, if you look closely, that there is some stillness to it because it
                evidently is done frame by frame; but there are quite a few frames. It does present it in
                somewhat of a video fashion; but it’s slower, I suppose, that you can kind of discern
                that.”
       Later in the hearing, defendant’s attorney argued as follows:
                    “MR. OLMSTEAD: [W]e don’t intend to argue that [plaintiff] was not injured as a
                result of this. That’s not the intent of showing it. The intent is, again, showing the
                severity of the accident that can be—he’s not—you know, if he was cut in half or
                something was severe, they would want to show it. This shows him—again, even if it’s
                in clips, the speed isn’t relevant either. It shows he was able to—afterwards he gets
                down. He is able to walk around afterward. *** I mean the jury hears that the crane hit
                him. You know, the [jury] could get a different perception in terms of what it actually
                looked like. The crane hits the lift and that injured him. It moves the lift significantly
                and that’s not in dispute. You can see it. *** The issue is extent of the injury, and our
                experts agree he was injured or aggravated the injury.”
       Plaintiff’s counsel reiterated that the video was not a true and accurate depiction of the accident
       because it is in slower motion. The trial judge remarked “it looks somewhat like a normal
       video but—as well you can discern perhaps that it’s a little slower than real time.” Plaintiff’s
       counsel offered to stipulate to showing the portion of the video after the impact; but plaintiff’s
       counsel argued that showing the impact would be improper because it is not the right speed and
       there would be no valid point to showing it. Defendant’s attorney responded: “The point is to
       let the jury see how the accident happened ***. We’re going to hear *** a crane hit a boom. I
       mean it’s very possible that a juror could think this thing almost like completely fell over.” The
       trial judge commented that the video was “slower motion than normal” but that there was “a
       rather somewhat normal cadence to the entire video.”
¶ 48        The trial judge asked defendant’s attorneys why they could not achieve their purpose with
       still frames from the video if their purpose was to show the layout of the crane, the lift, and the
       point of impact. The trial judge stated its concern was that the video minimized the force of the
       impact because it is in a slower motion. The trial judge questioned why the jury needed to see
       the video if the force of the impact was not made an issue in the case and noted that the video
       does not depict how plaintiff was “jostled about in the cage” atop the lift. The trial judge stated
       its concern was that the video would engrain in the jurors’ minds a lower speed impact than
       what actually occurred. After further discussion, the trial judge granted the motion to exclude
       the video in part. The trial judge excluded the portion of the video depicting the impact but
       allowed the jury to see the video from after the point of impact forward. Defendant was
       allowed to show the jury still images from the video showing the impact.
¶ 49        During trial, while Dr. Coe was on the stand, the court and the parties engaged in a
       conversation outside the presence and hearing of the jury to discuss questions from the jury for
       Dr. Coe. During that sidebar conversation, the following colloquy occurred:
                    “THE COURT: Here’s another thing, Mr. Carter [(plaintiff’s attorney)]: The next
                time you pound your fist—and you’ve done it five or seven times to characterize this

                                                   - 18 -
                collision—I’m letting that video come in. The next time it’s characterized as a smash,
                that video is coming in. That was a close call for this court. And you continue to
                suggest to this jury that it was a very forceful impact by pounding your fists together
                and by calling it a smash.
                    There have been a lot of efforts by the plaintiffs here in a number of other
                ways—and there’s a couple of other subtle ways that I can find—to suggest to this jury
                that this was a large impact, a collision.
                    I don’t know what it was, but I do know that that video might be helpful to the jury
                on the issues that are being generated by plaintiff’s counsels in this case. You’re
                slamming your fists. You’ve done it—you did it three times with this witness.
                                                       ***
                    You’re slamming your fists together every time you say it. And that video might be
                instructive to this jury. You’re opening the door to it, quite frankly. That’s what you’re
                doing. So please don’t do that anymore. Okay? Calling it a ‘smash’ characterizing it as
                a collision and all of that is not appropriate. Call it the ‘incident’ from now on, ‘the date
                in question,’ whatever you want.
                    They’ve admitted negligence. You’re the one that’s generating the relevancy in that
                videotape. And I’m telling you that it’s been repeated, and I haven’t said anything
                about it from opening statements until now; but that’s about the seventh fist pump that
                I’ve seen, or at least the sixth, from you in the characterization of that collision.
                    Come on, counsel. Don’t generate relevancy of that tape. You got a favorable
                ruling from this court. And I’m very close to issuing it, so just don’t do it anymore.”
       At that point defendant’s attorney argued that based on the trial judge’s observations and based
       on the fact Dr. Coe testified he did review the video and found it helpful, the videotape was
       relevant to show to the jury. The trial judge disagreed with defense counsel that Dr. Coe
       testified he found the video helpful. The trial judge stated Dr. Coe stated it was not helpful and
       he did not base his opinion on it. The trial judge denied defendant’s motion for the court to
       review its prior ruling regarding the video, and then stated as follows:
                    “THE COURT: I would note that in this case, if I didn’t say it earlier, this is an
                admitted negligence case. Typically, oftentimes we don’t get into the collisions and
                that; but here you haven’t admitted causation entirely. You haven’t admitted damages
                and causation. So obviously, there could be some relevance to a tape. But it also
                doesn’t show the upper portions of the cage. It shows the plaintiff’s—his lower legs,
                his feet.
                    And it appears that this collision was not perhaps as forceful as is being suggested
                to this jury by these presentations in court that aren’t making the record, but they have
                been placed on the record now. So just don’t go there anymore. I want to leave the
                ruling alone, is what I’m trying to say.”
¶ 50        After both parties had rested, while outside the presence and hearing of the jury,
       defendant’s attorneys renewed their request to admit the video into evidence but in light of the
       trial judge’s earlier ruling asked to make an offer of proof. The trial judge noted the admission
       of the video was argued extensively before trial in a motion in limine and that there had been
       subsequent requests for its admission which had been denied with the court standing on its
       original ruling. Defendant’s attorney recalled a witness (defendant’s vice-president and

                                                    - 19 -
       in-house counsel) who testified that she was familiar with the surveillance video and that the
       video fairly and accurately depicts the conditions of the facility as they existed at the time of
       the accident. The witness testified the video was at normal speed and that the video fairly and
       accurately depicts the accident. The witness testified the video is not time-lapsed. On
       cross-examination the witness testified that her sole basis for testifying that the video showed
       real time was a time clock on the video that counts every second (without any jumps in time)
       during playback. The witness also testified her testimony was based on what was visible on the
       video and that she does not have any particular expertise in this area.
¶ 51       The trial judge ruled it would stand on its original ruling and made a record as to why,
       stating in pertinent part as follows:
                    “THE COURT: I was told, late in the game or so to speak or late towards the end of
               the case defense admitted negligence in this matter and was conceding that there were
               some injuries during the course of the incident, but they were contesting the nature and
               extent of injuries and the cause of those claimed injuries and damages.
                    So it was in that context that this video eventually arises and defense wants to
               present it to the jury so they can understand the mechanism by which this occurred, in
               other words, how this crane hit this lift, because it lent itself to all sorts of speculation
               on the jury’s part as to what action was involved in here.
                    What the Court said was that the defense ultimately can present still shots prior to
               the point of contact to the jury, so the jury knew exactly that this was a large I-beam
               crane that was striking the lift on its arm somewhere below the basket as plaintiff
               worked in that basket above the floor of the facility. And then thereafter, after the point
               of contact and whatever it did to the lift, because there was some jostling, if you will,
               that once things had quote unquote settled down, you could show the video thereafter,
               because that was germane and relevant to the issues in the case, him lowering himself
               down and what he did thereafter, both sides wanted at least that portion of the tape for
               various reasons perhaps shown to the jury that are relevant to the issues.
                    So I stand on the ruling. I would note that you have conceded negligence. Typically
               we don’t get into the nature of the contact, but obviously in this case there’s some
               relevance to it.
                    Likewise, I was concerned about the fact that only the bottom portion of the basket
               is visible, and you can see the plaintiff’s feet in that basket at some portion of the video
               and just above his feet up to calf area, but you can’t see torso or upper body during the
               point of impact and displacement it caused on this J-lift. And so that was the other
               reason the Court was concerned about admitting the tape and showing it to the jury.
                    The simple proposition is the defense just wanted the jury to understand the nature
               of the collision or impact, where it occurred with reference to these two vague notions
               of cranes and lifts. That was achieved by the Court’s ruling that you can present still
               shots and then thereafter. I stand on that ruling at this point.
                    This is an admitted negligence case and if, you know, if you have some experts to
               talk about mechanism of injuries or biomechanics it might have been highly relevant,
               and certainly if there was some challenge as to the foundation for the video, which
               appears to be somewhat, you know, normal video, but perhaps there’s some stiltedness
               to it, if you will, if that’s the right word, because there was an objection and this wasn’t


                                                    - 20 -
                going to come out anyhow and you wanted to offer it for limited reasons, I think that’s
                the appropriate ruling.”
¶ 52        Defendant’s attorney informed the trial judge that it was offering the video “in response to
       the actions by the plaintiff’s attorney and witnesses who described the accident and for the jury
       to see the video in response to that as well.” The trial judge responded that point was noted, but
       the court was not going to change its ruling. In ruling on defendant’s posttrial motion, the
       posttrial judge found: “It’s within the discretion of the Court to allow it. *** [I]f I was there, I
       might have done something differently, it was within the discretion of the Court. And, you
       know, not playing that one portion of the video I don’t think is an abuse of the Court’s
       discretion.”
¶ 53        On appeal, defendant argues that a refusal to grant its posttrial motion on the trial judge’s
       ruling on the motion in limine and defendant’s motion to reconsider the ruling on the motion
       in limine would be an abuse of discretion. Defendant argues the video should have been
       admitted because the video fairly and accurately shows the circumstances of the accident.
       Defendant also asserts the trial judge found that plaintiff’s conduct during trial generated the
       relevancy of the video and that conduct prejudiced the jury as demonstrated by the award of
       noneconomic damages. Specifically, defendant argues:
                “The relevance and need for the video was generated by the prejudicial misconduct of
                plaintiff’s counsel, in repeatedly referring to the impact as a ‘collision’ and pounding
                his fist when he called it a ‘collision.’
                                                      ***
                    The video should have been admitted to address the issues raised by plaintiff’s
                counsel in order to rebut his mischaracterizations.”
       Defendant argues “[t]he mischaracterization of the impact goes to the nature, extent and
       duration of the injury.” Defendant asserts it “sought to cure the prejudice created by
       [plaintiff’s] counsel’s conduct by introducing the video into evidence.” As to the trial judge’s
       initial ruling on the motion in limine, defendant argues the video is admissible under the “silent
       witness” theory because plaintiff admitted a portion of the video and thus, the accuracy of the
       recording process that produced the video was uncontested. See People v. Taylor, 2011 IL
       110067, ¶ 35 (discussing the foundational requirements for establishing the accuracy of a
       process that produces surveillance camera recordings).
¶ 54        The trial judge granted the motion in limine in part because defendant could still achieve its
       stated objective to show the jury what was meant when the jury would be informed that a crane
       struck a lift. Defendant had informed the court “[t]he point is to let the jury see how the
       accident happened ***. We’re going to hear *** a crane hit a boom. I mean it’s very possible
       that a juror could think this thing almost like completely fell over.” The trial judge expressed
       his belief the defense could achieve their purpose with still frames from the video. The trial
       judge reiterated that basis for his holding in response to defendant’s motion at the close of all
       evidence to reconsider the earlier ruling on the motion in limine. In response to the motion to
       reconsider, the trial judge stated: “The simple proposition is the defense just wanted the jury to
       understand the nature of the collision or impact, where it occurred with reference to these two
       vague notions of cranes and lifts. That was achieved by the Court’s ruling that you can present
       still shots and then thereafter.” On appeal, defendant does not argue the still images were
       inadequate for that purpose; defendant argues the still images “cannot cure the


                                                    - 21 -
       mischaracterizations by plaintiff’s counsel that this incident involved a ‘very forceful impact’
       or ‘large impact.’ ”
¶ 55        “The admission of evidence is largely within the discretion of the trial court, and its rulings
       will not be disturbed absent an abuse of discretion.” Werner v. Nebal, 377 Ill. App. 3d 447, 454
       (2007). “We will conclude that a trial court abused its discretion only where no reasonable
       person could have agreed with the trial court’s decision.” Id. The trial judge concluded that the
       prejudicial effect of the video outweighed its probative value on the question of how the
       accident occurred, which was defendant’s stated purpose for admitting the video. Defendant
       does not argue the still images did not permit defendant to convey to the jury how the accident
       happened and limit the jury’s speculation about the nature of the crane and the boom. Given
       defendant’s stated purpose to show the type of crane, where it struck the lift, and that the lift
       did not collapse, we cannot say that no reasonable person would agree with the trial court.
       Accordingly, we find no abuse of discretion in the trial judge’s ruling on the motion in limine.
¶ 56        Turning to defendant’s request to admit the video at the close of evidence, at which point
       plaintiff’s conduct had allegedly “generated the relevancy of the video,” we review the trial
       judge’s decision for an abuse of discretion. State Farm Mutual Automobile Insurance Co. v.
       Trujillo, 2018 IL App (1st) 172927, ¶ 26. “Where the denial of a motion to reconsider ‘is based
       on new matters, such as additional facts *** that were not previously presented during the
       course of proceedings leading to the order being challenged, we are to employ an abuse of
       discretion standard of review.’ ” In re Estate of Agin, 2016 IL App (1st) 152362, ¶ 18.
       Defendant argues the trial judge abused his discretion because the video should have been
       admitted to rebut plaintiff’s mischaracterizations of the force of the impact of the crane
       resulting from plaintiff’s attorney’s conduct of slamming his fist and referring to the impact as
       a smash or a collision. Defendant argues this mischaracterization “improperly implied to the
       jury that the impact was more forceful than it actually was.” Defendant also argues that had the
       trial judge considered defendant’s posttrial motion in the light of the “enormous award for
       non-economic damages,” there is a good chance the trial judge would have granted the
       posttrial motion to admit the video.
¶ 57        Plaintiff argues that, because the video only shows his feet and inaccurately portrays the
       speed of the collision, the video is prejudicial with no probative value. Plaintiff also argues the
       video would lead to speculation by the jury as to what happened to plaintiff’s body and
       defendant’s medical witnesses “did not offer any opinions connecting the accident video and
       the injury or lack thereof.” As for plaintiff’s attorney allegedly “generating the relevance” of
       the video, plaintiff argues the trial judge was present during trial, witnessed plaintiff’s
       counsel’s conduct, and “was well within its discretion to make the determination that
       Plaintiff’s counsel’s punching his fists a few times and using the word collision did not warrant
       showing the video.” Alternatively, plaintiff argues defendant failed to lay a proper foundation
       for the video and failed to demonstrate how excluding the video changed the outcome of the
       trial.
¶ 58        The effect of plaintiff’s counsel’s conduct on the jury is merely speculative. See Larkin v.
       George, 2016 IL App (1st) 152209, ¶ 14 (“[P]laintiff failed to present any evidence that the
       jury’s awareness of the existence of the photographs prejudiced him. Bare speculation and
       unsupported presumptions are insufficient to establish that plaintiff was prejudiced.”). The
       trial judge admonished plaintiff’s counsel not to repeat its conduct, and defendant has pointed
       to no further instances of the acts or words at issue. Moreover, plaintiff’s counsel’s words and

                                                    - 22 -
       actions were not evidence. Under the circumstances, and in light of evidence of plaintiff’s
       injuries, which we discuss below, we cannot say counsel’s acts contributed to the jury’s
       noneconomic damages award such that the trial judge abused his discretion in not admitting
       the video to cure any prejudice. Additionally, the trial judge was aware of plaintiff’s counsel’s
       conduct but adhered to its finding that the potential prejudice to the plaintiff from showing the
       video outweighed its probative value.
               “Even relevant evidence may contain drawbacks of sufficient importance to call for its
               exclusion, including unfair prejudice, confusion of the issues, and misleading the jury.
               [Citations.] *** ‘[I]f the evidence is merely confusing and creates uncertainty, that
               alone may suffice to tip the balance in favor of exclusion when the information sought
               to be presented contains negligible probative value.’ ” Maffett v. Bliss, 329 Ill. App. 3d
               562, 574 (2002).
       The trial court was concerned not only with the prejudice that might result from the video
       misleading the jury as to the force of the impact but also the potential for speculation as to the
       effect of the impact on plaintiff’s “torso or upper body during the point of impact and [the]
       displacement it caused.” See id. at 575 (finding evidence “was likely to confuse and mislead
       the jury or result in speculation on the jury’s part”). That determination by the trial judge was
       not arbitrary, fanciful, or unreasonable, and we cannot say that no reasonable person would
       take the same view. Check, 342 Ill. App. 3d at 157. Accordingly, we find he trial judge did not
       abuse his discretion is refusing to admit the surveillance video of the incident.

¶ 59                              B. Remittitur—Future Medical Expenses
¶ 60       Next, defendant argues it is entitled to a remittitur of the award for future medical expenses
       because there is nothing in the record from which the jury could reasonably estimate the cost of
       future surgeries testified to by Dr. Coe and another of plaintiff’s doctors. (A second doctor
       recommended spinal fusion surgery.) In this case the parties stipulated that plaintiff’s past
       medical expenses was approximately $157,000. The jury awarded damages for future medical
       expenses of $150,000. For the reasons that follow, we do not find that the award for future
       medical expenses falls outside the range of fair and reasonable compensation, or results from
       passion or prejudice, or is so large that is shocks the judicial conscience.
                   “The determination of damages is a question reserved for the trier of fact, and, as a
               reviewing court, we give great deference to a jury’s damage award. [Citations.] ‘An
               award of damages will be deemed excessive if it falls outside the range of fair and
               reasonable compensation or results from passion or prejudice, or if it is so large that is
               shocks the judicial conscience.’ [Citation.] Where the jury’s award falls within the
               flexible range of conclusions reasonably supported by the evidence, a remittitur should
               not be granted. [Citation.] We review a trial court’s ruling on a motion for remittitur for
               an abuse of discretion.” Young v. Alden Gardens of Waterford, LLC, 2015 IL App (1st)
               131887, ¶ 80.
¶ 61       Defendant argues plaintiff cannot rely on cases allowing juries to consider the cost of
       future medical treatment based on the cost of past medical treatment because in each of those
       cases “the future medical treatment *** actually related to the past medical treatment.” In this
       case, defendant argues, “future hip replacement surgery and spinal fusion surgery are entirely
       distinct from Plaintiff’s past medical treatment.” In other words, the cost of the future surgeries
       cannot be determined from plaintiff’s past medical treatment because plaintiff never

                                                   - 23 -
       underwent those surgeries, and there is no other evidence to support the jury’s award. Plaintiff,
       in support of his argument that future medical expenses should not be remitted, argues “it [is]
       within the province of the jury to determine future medical bills even though there is no
       testimony as [to] what the amount of those bills would be[,] because the jury knew what the
       prior medical bills were,” citing Price v. Victory Baptist Church of Sunnyland, 205 Ill. App. 3d
       604 (1990), Lewis v. Cotton Belt Route-St. Louis Southwestern Ry. Co., 217 Ill. App. 3d 94
       (1991), Blackburn v. Illinois Central R.R. Co., 379 Ill. App. 3d 426 (2008), and Aguilar-Santos
       v. Briner, 2017 IL App (1st) 153593.
¶ 62        In Victory Baptist Church of Sunnyland, 205 Ill. App. 3d at 610, the defendant argued the
       jury had no basis on which to award future medical expenses. The plaintiff, who fell 12 feet
       from a ladder to a concrete floor, “had already undergone two knee operations and had shown
       little sign of improvement. *** [A]n orthopedic surgeon[ ] testified more operations would
       probably be done in the future.” Id. The past expenses were known to the jury. Id. The jury
       awarded future damages that were “nearly 2½ times the amount of medical expenses that had
       already accrued.” Id. The court noted that the plaintiff’s future medical expenses “will range
       from operations to therapy to regular maintenance and replacement of knee braces; he may
       need crutches or a wheelchair to get around.” Id. The court did not note any testimony or
       evidence that the plaintiff’s past medical expenses included any of those items. See id. The
       plaintiff argued that the orthopedic surgeon “gave no specific estimate of the future costs of the
       plaintiff’s medical care.” Id. The court held that “[f]uture medical expenses may be determined
       without a precise estimate in the circumstances that exist here.” Id. The court found no basis
       for granting a new trial on the issue of future medical expenses. Id.
¶ 63        In Cotton Belt Route-St. Louis Southwestern Ry. Co., 217 Ill. App. 3d at 118, the defendant
       argued that the plaintiff’s attorney made improper prejudicial remarks during closing argument
       that resulted in the jury awarding damages for future medical care and expenses based on
       passion and prejudice. The defendant argued,
                “there was no evidence as to the type, frequency, or amount of medical treatment [the]
                plaintiff would require and that the only evidence on the question of future medical
                expenses was the testimony of [the plaintiff’s doctor] that [the] plaintiff has needed
                treatment for almost four years and, in [the doctor’s] opinion, [the] plaintiff would need
                treatment in the future.” Id.
       The defendant sought a new trial or a remittitur of the jury’s award for future medical expenses
       “because any award for future medical expenses was against the manifest weight of the
       evidence.” Id. The court rejected the defendant’s argument that the fact the damages award for
       future medical expenses “was approximately 10 times the amount of [the] plaintiff’s proven
       special damages” proved the verdict was a result of passion and prejudice. Id. at 123. The court
       reasoned that because the plaintiff had testified that he stopped seeking medical treatment
       because he could not afford the bills “the jury could reasonably have assumed that [the]
       plaintiff’s past medical expenses could have been much higher and accordingly projected
       future medical expenses in an amount 10 times higher than the special damages.” Id. The court
       also found that “the jury could reasonably have found that for the rest of [the] plaintiff’s life he
       would quite assuredly need access to some continuing medical care for his injury and that
       nearly $105,000 approximated the cost of that care over the next 34 years [(the plaintiff’s life
       expectancy)].” Id. at 124. The court did not state that the jury could have reasonably found that
       the plaintiff’s “continuing medical care *** over the next 34 years” would resemble the

                                                    - 24 -
       plaintiff’s past medical care. See id. The court concluded “that the verdict does not fall outside
       the limits of fair and reasonable compensation, that there is no indication that it resulted from
       passion or prejudice, and that it is not so large as to shock the judicial conscience under the
       facts of this case.” Id.
¶ 64        In Blackburn, 379 Ill. App. 3d at 432, the defendant argued an award for future medical
       expenses “should be reversed because the plaintiffs did not produce evidence of any specific
       medical expenses that they would incur in the future other than ‘generic references’ to periodic
       visits to a physician for a chest X-ray.” The court held that “the trier of fact enjoys a certain
       degree of leeway in awarding compensation for medical costs that, as shown by the evidence,
       are likely to arise in the future but are not specifically itemized in the testimony.” (Internal
       quotation marks omitted.) Id. In Blackburn, medical experts testified that “because the
       plaintiffs were diagnosed with asbestosis, they would need periodic X rays, medical exams,
       and colonoscopies.” Id. Another doctor “testified that an asbestosis patient must have routine
       pulmonary testing throughout his life.” Id. One of the plaintiffs “testified that he plans to
       monitor his condition with his family doctor.” Id. Another plaintiff “testified that he also plans
       to monitor his health,” and a third “testified, without objection, that his doctor told him he
       would need a chest X ray every year.” Id. The court found “that the amounts awarded fall
       within a range of fair and reasonable compensation for periodic X rays, exams, and other
       diagnostic testing that the evidence shows the plaintiffs will face due to the asbestosis
       diagnosis.” Id. at 433. Additionally, without discussing the plaintiffs’ prior medical expenses,
       the court found that “these amounts are not so large that we can say that they are based on juror
       passion or prejudice or that they shock the judicial conscience.” Id. The court stated it would
       “not substitute our judgment for that of the jury.” Id. The court held the “circuit court did not
       err in allowing the jury’s verdict with regard to future medical expenses to stand.” Id.
¶ 65        In Aguilar-Santos, 2017 IL App (1st) 153593, ¶ 11, the defendant filed a motion in limine
       to bar any claim for medical expenses because neither of the plaintiff’s doctors testified in their
       evidence depositions as to the cost of any future medical treatment and the plaintiff “identified
       no other witness who could testify as to the cost of treatment that [the] plaintiff may incur in
       the future.” The trial court revisited its order denying the motion in limine after all of the
       evidence had been presented. Id. ¶ 38. The defendant argued “there was insufficient testimony
       to support the future cost of [the plaintiff’s] prescription medication because no physicians
       testified regarding the amount of any future costs and there was no testimony regarding how
       long [the] plaintiff would need to take any prescription medication and in what amounts.” Id.
       The trial court denied the motion in limine. Id. On appeal, the court held the jury’s award for
       future medical expenses was supported by the evidence. Id. ¶ 72. The court noted that the
       plaintiff had testified to the cost of her existing prescription medications and that her doctor
       testified that the plaintiff’s condition was unlikely to change. Id. ¶ 71. The court held that
       “[b]ased on this evidence, a reasonable person could conclude that plaintiff would continue to
       incur the costs associated with her prescription medication.” Id. The court rejected the
       defendant’s contention the jury had to speculate as to the amount of damages to award and held
       the award for future medical expenses was supported by the evidence because the plaintiff
       testified regarding the cost of her medication for the seven years between the accident and the
       trial, and a table showing the plaintiff’s life expectancy was admitted into evidence. Id. ¶ 72.
¶ 66        The Aguilar-Santos court focused on one category of medical expense (medication) and
       the plaintiff’s testimony as to the cost of that expense in the past, and it found that the jury’s


                                                   - 25 -
       award of damages for that expense in the future was not based on speculation because there
       was an evidentiary basis for the award. Id. The Aguilar-Santos court did not hold that the jury
       was limited to that category of prior medical expenses in its award for future medical expenses,
       and there would have been no need to in that case. The plaintiff’s doctor testified the plaintiff
       only had two options with regard to her injury: have surgery that was not guaranteed to be
       successful or live with the pain. Id. ¶ 27. The plaintiff testified she would not have surgery
       because of the risks involved. Id. ¶ 28. Therefore, there was only one possible category of
       medical expenses the jury could have awarded based on the evidence. The fact that the only
       category of future medical expenses that was available to the jury in Aguilar-Santos was the
       same category of medical expenses the plaintiff incurred in the past does not mean that when
       the jury must rely on past medical expenses to determine future medical expenses, the jury can
       only award future medical expenses for the same type of expenses the plaintiff incurred in the
       past. The authorities are to the contrary.
¶ 67        In Victory Baptist Church of Sunnyland, there was nothing to suggest that the future
       medical expenses the court held the jury could award had been incurred in the past. Victory
       Baptist Church of Sunnyland, 205 Ill. App. 3d at 610. In Cotton Belt Route-St. Louis
       Southwestern Ry. Co., the court found that “the jury could reasonably have found that for the
       rest of [the] plaintiff’s life he would quite assuredly need access to some continuing medical
       care for his injury.” (Emphasis added.) Cotton Belt Route-St. Louis Southwestern Ry. Co., 217
       Ill. App. 3d at 124. This statement by the court was not categorical and did not limit the award
       of future medical expenses to those that mirrored the plaintiff’s past medical care. See id. And
       in Blackburn, the court did not discuss the plaintiff’s prior medical expenses at all. Blackburn,
       379 Ill. App. 3d at 432.
¶ 68        Defendant cites Richardson v. Chapman, 175 Ill. 2d 98 (1997), as instructive, but that
       decision does not aid defendant’s position that the jury could not award future medical
       expenses for procedures plaintiff has not had in the past because no one testified to their cost.
       In Richardson, the plaintiff’s economist “testified that the present cash value of [the plaintiff’s]
       future medical expenses had a lower bound of $7,371,914 and an upper bound of $9,570,034.”
       Id. at 106. The jury awarded damages for future medical expenses that were “nearly $1.5
       million more than the higher of the two figures claimed at trial.” Id. at 112-13. The plaintiff
       pointed out that the list of likely future medical costs the economist used to determine their
       present cash value “did not assign specific values to certain items, such as the expenses of
       future hospitalizations and the costs of wheelchairs and a specially equipped van.” Id. at 112.
       The plaintiff argued that “the jury’s decision to award an amount for future medical costs
       greater than [the] higher estimate might simply reflect the jury’s desire to compensate [the
       plaintiff] for those unspecified but likely expenses.” Id. Our supreme court agreed with the
       plaintiff “that the trier of fact enjoys a certain degree of leeway in awarding compensation for
       medical costs that, as shown by the evidence, are likely to arise in the future but are not
       specifically itemized in the testimony.” Id. But the court found that “[g]iven the disparity
       between the trial testimony and the jury’s eventual award,” it could “not attribute the entire
       difference *** to miscellaneous costs.” (Emphasis added.) Id. at 113. The court made an
       adjustment that did not erase the entire differential but that allowed the plaintiff “recovery for
       expected future medical costs for which no specific estimates were introduced, yet is not so
       large that it represents a departure from the trial testimony.” Id.



                                                    - 26 -
¶ 69       Thus, Richardson does not support the proposition that only those future medical expenses
       specifically testified to or which have occurred in the past can be awarded. The jury may award
       “compensation for medical costs that, as shown by the evidence, are likely to arise in the future
       but are not specifically itemized in the testimony.” Id. at 112. Here, plaintiff’s stipulated past
       medical expenses were $157,000. The jury awarded damages for future medical expenses of
       $150,000. We do not find that the award for future medical expenses falls outside the range of
       fair and reasonable compensation or results from passion or prejudice or is so large that it
       shocks the judicial conscience. Defendant’s argument, therefore, fails.

¶ 70                               C. Remittitur—Noneconomic Damages
¶ 71       The jury awarded plaintiff $8.3 million in damages for the loss of normal life and pain and
       suffering plaintiff had already experienced and that he would experience in the future.
       Defendant argues these damages fall outside the range of fair and reasonable compensation,
       result from passion or prejudice, and shock the conscience. Defendant argues that plaintiff’s
       testimony that he can no longer enjoy swimming, gardening, kayaking, fishing, boating, or
       hunting is rebutted by evidence that he can shovel snow and cut grass. Defendant notes that
       plaintiff’s injuries are not life threatening, “[he] is not crippled,” and “[h]e is able to work light
       duty.” In sum, defendant argues “[p]laintiff’s case does not present the kind of catastrophic
       injuries which could rationally support an award of $8,300,000 for non-economic damages.”
       Defendant also argues the award resulted from prejudice caused when plaintiff’s attorney
       suggested the impact was a severe “collision,” when plaintiff’s attorney elicited testimony
       suggesting defendant withheld medical care from plaintiff, and when plaintiff’s attorney
       informed the jury that defendant had not admitted liability until late in the proceedings.
       Defendant asserts that “it is plain that this misconduct is directly related to the excessive award
       for non-economic damages.”
¶ 72       Plaintiff provided the testimony allegedly suggesting defendant withheld medical care.
       During his direct examination, during questioning about the accident itself, plaintiff’s attorney
       asked plaintiff the following questions, and plaintiff gave the following answers:
                    “Q. All right. So what happened next?
                    A. The gentlemen that I was speaking to in the last video was, I think, the plant
               manager; and I asked him to call me an ambulance.
                    Q. Do you remember what happened?
                    A. He wasn’t too concerned about calling me an ambulance. He wanted to bring me
               into the plant and take an incident report from me.
                    Q. And then what happened?
                    A. So he called out the foreman, the safety director, the VP, and myself, and just
               start drilling me with a whole bunch of questions about how I got hit by the crane.
                    Q. And what happened next?
                    A. So I sat with them for about 15 or 20 minutes. And I said, ‘You know, I really
               want to go get myself checked out. I’m in a lot of pain.’ I said, you know, ‘I need you to
               call me an ambulance or have somebody drive me to the hospital.’ And they weren’t
               too concerned about it, again.
                    [Objection sustained.]
                    Q. What happened next?

                                                    - 27 -
                    A. So they asked me to come back in to ask me more questions, and I refused. And
               I said, ‘I’m going to call myself an ambulance.’ And they got very irate with me, and
               they told me to call my company. So I called the guy that I was working with—I guess
               you could call him my foreman, at the time. He had went to a different job that day.
               And he freaked out, and within about 30 minutes he was there. And I’m still asking
               them to call me the ambulance, and they’re not—”
       Defendant objected again, and the trial judge called the attorneys to a sidebar. The trial judge
       told plaintiff’s attorney the testimony he was eliciting from plaintiff was irrelevant, prejudicial,
       and designed to inflame the jury, and that plaintiff’s attorney was doing it intentionally.
       Defendant’s attorney asked the court to strike the testimony at issue, and the court initially
       refused, stating the objection and request to strike were untimely. After further discussion,
       defendant’s attorney asked that plaintiff’s testimony about his conversations after the accident
       be stricken. The court asked defendant’s attorney if he was “going to try to cure it in some way
       with any testimony,” and defendant’s attorney responded he was not. When proceedings
       resumed in front of the jury, the court informed the jury it was to strike those questions and
       answers “posed to the witness about what happened next and conversations [that] occurred.”
¶ 73       After plaintiff rested his case, and before defendant began to present its case, defendant’s
       attorney informed the trial judge: “Your Honor, we are, in rebuttal in terms of what came up
       with the plaintiff we intend to call Ms. Sullivan [(defendant’s vice-president and in-house
       counsel)] to testify and dispute what plaintiff claims occurred after the accident with her and
       others.” Plaintiff’s attorney objected on the ground defendant’s objection to the testimony had
       been sustained and the jury was instructed to disregard the testimony. The trial judge asked
       defendant’s attorney for an offer of proof. Defendant’s attorney informed the trial court that
       defendant’s in-house counsel would testify that she met with plaintiff and “that none of that
       occurred in terms of his asking for [an] ambulance or being denied an ambulance or medical
       care at his request.” After lengthy discussions of the issue, the trial judge ruled the defense
       would be allowed to call its witness and that it would admonish the jury that it now could
       consider the answers that had been given by plaintiff. Plaintiff called the witness to testify. She
       stated that at the time of the accident she was defendant’s vice-president of administration,
       secretary, and counsel. She testified no one from defendant prevented or prohibited plaintiff
       from seeking medical treatment and, had plaintiff requested an ambulance, that request would
       have been complied with. On cross-examination the witness testified defendant did not call an
       ambulance or have someone take plaintiff to the hospital. After the witness testified, the trial
       judge instructed the jury as follows:
                    “THE COURT: Ladies and Gentlemen, yesterday there was some questions on the
               topic that were posed to the plaintiff and at that time I made a general admonition for
               you to disregard it and strike it. Whatever answers that were given at that time by the
               plaintiff you can consider in the context now, fuller context of the case based on the
               testimony you just heard.”
¶ 74       On appeal, plaintiff argues that defendant invited or acquiesced to any error in admitting
       plaintiff’s testimony regarding his alleged request for an ambulance. In response to this
       argument by plaintiff, defendant claims that plaintiff “argues that the prejudicial misconduct
       was waived because defense failed to timely object” but “the objection appears on the same
       page of the record in which plaintiff testified” about the ambulance.


                                                    - 28 -
¶ 75        Defendant did object, initially, then changed course when it learned defendant’s in-house
       counsel could testify no one prevented plaintiff from seeking medical treatment. “[T]he jury is
       presumed to follow the instructions given to it by the court. [Citation.] A circuit court’s
       instruction to disregard certain evidence can cure prejudice resulting from the jury’s exposure
       to that evidence.” (Internal quotation marks omitted.) McHale v. Kiswani Trucking, Inc., 2015
       IL App (1st) 132625, ¶ 47. Rather than relying on the trial judge’s striking of the evidence and
       instruction to the jury, defendant solicited testimony on the subject from its in-house counsel,
       knowing that soliciting that evidence would result in the trial court admonishing the jury that it
       could consider plaintiff’s testimony on the same subject, which the court did without objection
       from defendant. “A party who ‘procures, invites or acquiesces’ in the admission of improper
       evidence cannot complain that such evidence was prejudicial to his case.” Smith v. Victory
       Memorial Hospital, 167 Ill. App. 3d 618, 623 (1988). We will not consider any allegedly
       unduly prejudicial effect from plaintiff’s testimony concerning plaintiff’s alleged request for
       an ambulance.
¶ 76        Similarly, defendant objected to plaintiff’s counsel’s comment during opening statements
       suggesting defendant had only recently admitted liability. During opening statements,
       plaintiff’s attorney stated as follows: “So this is what the case is about. If I admit something, I
       acknowledge it’s true. If I accept something, I actually do something to make it right. They
       have admitted and there’s no doubt about that for the last week or so we’ve appreciated the
       admission. But the acceptance is not worth money.” Defendant’s attorney objected, and the
       trial judge sustained the objection. The trial judge further admonished the jury as follows:
                     “THE COURT: You’re to strike that from your mind. You didn’t hear it. Don’t
                consider a comment like that from an attorney. Strike it from your mind. Is there
                anyone who doesn’t understand that order? Attorneys shouldn’t make an argument like
                that. Anyone who doesn’t understand, raise your arm. No one’s raised their hand.”
¶ 77        “Improper comments generally do not constitute reversible error unless the party has been
       substantially prejudiced. [Citation.] Where the trial court sustains a timely objection and
       instructs the jury to disregard the improper comment, the court sufficiently cures any
       prejudice.” (Internal quotation marks omitted.) Willaby v. Bendersky, 383 Ill. App. 3d 853, 862
       (2008). In this instance the trial judge immediately sustained defendant’s objection and
       thoroughly admonished the jury. Moreover, defendant does not explain how the jury’s
       knowledge of when it admitted liability, if the jury understood plaintiff’s attorney’s comment,
       prejudiced defendant. In light of all of the foregoing (see also supra ¶ 58), we cannot say the
       jury’s noneconomic damages awarded resulted from passion or prejudice.
¶ 78        We next turn to the question of whether the damages fall outside the range of fair and
       reasonable compensation, result from passion or prejudice, or shock the conscience because
       plaintiff’s damages are not “catastrophic.”
                “It is well settled that the amount of damages to be assessed is peculiarly a question of
                fact for the jury to determine and that great weight must be given to the jury’s decision.
                [Citation.] The very nature of personal injury cases makes it impossible to establish a
                precise formula to determine whether a particular award is excessive or not. [Citation.]
                [A] court reviewing a jury’s assessment of damages should not interfere unless a
                proven element of damages was ignored, the verdict resulted from passion or prejudice,
                or the award bears no reasonable relationship to the loss suffered.” (Internal quotation


                                                   - 29 -
                marks omitted.) Neuhengen v. Global Experience Specialists, Inc., 2018 IL App (1st)
                160322, ¶ 169.
       “Furthermore, whether an award is excessive must be decided from consideration of
       permanency and extent of the injury, possible future deterioration, medical expenses, and
       restrictions on daily activity due to the injury.” Marchese v. Vincelette, 261 Ill. App. 3d 520,
       530 (1994).
¶ 79       The evidence at trial was that since the accident plaintiff has back and hip pain when he
       walks. He also walks with a limp that can be controlled with medication. He can no longer do
       “the aggressive-type work that’s required” of his former gardening activities, so he asks his son
       to do it. He no longer goes boating and now fishes only rarely. Plaintiff testified he can no
       longer wade in the water to fish because it hurts his back and hip, so he “lost interest in it”
       which he found “disheartening.” He also no longer lifts weights like he used to. Plaintiff can
       perform normal daily activities, but they cause him pain. He always has pain in his shoulder
       and hip; it is just sometimes less severe than other times. Plaintiff also testified he has pain in
       his back that is worsened when walking down stairs, walking short distances for short periods
       of time, climbing stairs, or walking around the yard. Plaintiff testified that if he bends the
       wrong way or squats to pick something up or anything else, it will sometimes, but not every
       time, cause “immediate and instant pain” in his back. Plaintiff testified he does not go on
       vacations anymore, cannot stand for long periods of time, does not swim anymore, and does
       not raft anymore. Plaintiff testified he loved playing the drums, but he can no longer do it
       pain-free. Plaintiff also testified he loved doing his job as an electrician but he can no longer do
       electrician work, which he misses. Plaintiff also testified his relationship with his wife has
       deteriorated as a result of the accident. Plaintiff’s wife testified that prior to the accident they
       had a satisfying sex life but now due to plaintiff’s complaints of pain, they no longer sleep in
       the same room.
¶ 80       The evidence established that defendant was physically active and enjoyed his career as an
       electrician and now cannot engage in the employment or activities he once enjoyed, and he is
       in some level of pain constantly which escalates with ordinary daily activities. We cannot say
       that the jury’s assessment of damages resulted from passion or prejudice, bears no reasonable
       relationship to the loss suffered by plaintiff, or is so large as to shock the judicial conscience.
       See Neuhengen, 2018 IL App (1st) 160322, ¶ 169. Defendant’s request to this court for a
       remittitur is denied.

¶ 81                                        CONCLUSION
¶ 82      For the foregoing reasons, the circuit court of Cook County is reversed.

¶ 83      Reversed.




                                                    - 30 -